IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 456 WAL 2015
                                            :
                   Respondent               : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
            v.                              :
                                            :
                                            :
MICHELLE LYNN CORATTO,                      :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 22nd day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.